                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

Elizabeth A. Albert,

            Plaintiff,

     v.                                   Case No. 2:18-cv-907

Commissioner of
Social Security,

            Defendant.

                                  ORDER
     Plaintiff Elizabeth A. Albert brings this action under 42
U.S.C. §405(g) for review of the final decision of the Commissioner
of Social Security (“Commissioner”) denying his applications for
social security disability insurance benefits. In her December 19,
2017, decision, the administrative law judge (“ALJ”) found that
plaintiff    had     severe   impairments      consisting    of   lupus,,
fibromyalgia, degenerative disc disease of the cervical and lumbar
spine, cellulitis, osteoarthritis of the bilateral knees; left
shoulder rotator cuff tear, obesity, endometrial cancer, Bell’s
palsy, bursitis, edema, plantar fascia, heel spurs, hypertension,
IBS, GERD, and affective disorder.        PAGEID 113.   The ALJ concluded
that plaintiff has the residual functional capacity (“RFC”) to
perform sedentary work, with additional restrictions:
     [S]he can stand/walk for four hours in an eight hour
     workday, and sit for six hours in an eight hour workday;
     frequently push or pull with the bilateral lower
     extremities; frequently use foot controls with the
     bilateral lower extremities; occasionally climb ramps and
     stairs; never climb ladders, ropes, and scaffolds;
     frequently balance and stoop; avoid kneeling and
     crawling; occasionally crouch; frequently reach forward
     laterally and overhead with the left upper extremity;
     avoid exposure to unprotected heights; would be off task
     7% of the day; must be allowed to prop feet up three to
     five inches on foot stool; should be able to tolerate
     simple, routine tasks; would need changes to be
     introduced slowly; limited to frequent superficial
     interaction with the public, co-workers, and supervisors;
     and should avoid high production strict quotas.

PAGEID 116.     After considering the testimony of a vocational
expert, the ALJ concluded that plaintiff was capable of performing
work which existed in the national economy, and that she was not
disabled.     PAGEID 123.       This matter is before the court for
consideration of plaintiff’s June 7, 2019, objections to the May
24, 2019, report and recommendation of the magistrate judge,
recommending that the decision of the Commissioner be affirmed.
I. Standard of Review
     If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations   to    which    objection   is   made.”    28   U.S.C.
§ 636(b)(1); see also Fed. R. Civ. P. 72(b).          Upon review, the
court “may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.”          28
U.S.C. § 636(b)(1).
     The court’s review “is limited to determining whether the
Commissioner’s decision ‘is supported by substantial evidence and
was made pursuant to proper legal standards.’”       Ealy v. Comm’r of
Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v.
Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also,
42 U.S.C. § 405(g) (“The findings of the Commissioner of Social
Security as to any fact, if supported by substantial evidence,
shall be conclusive.”). Even if supported by substantial evidence,
however, “‘a decision of the Commissioner will not be upheld where

                                    2
the [Commissioner] fails to follow its own regulations and where
that error prejudices a claimant on the merits or deprives the
claimant of a substantial right.’” Rabbers v. Comm’r of Soc. Sec.,
582 F.3d 647, 651 (6th Cir. 2009) (quoting Bowen v. Comm’r of Soc.
Sec., 478 F.3d 742, 746 (6th Cir. 2007)).
II. Plaintiff’s Objections
A.   Opinion of Nurse Practitioner Samantha Meek
      Plaintiff objects to the ALJ’s failure to discuss the opinion
of Nurse Practitioner Samantha Meek, who saw plaintiff on a regular
basis for treatment. In an undated letter, Ms. Meek set forth work
restrictions applicable to plaintiff. PAGEID 1105. The magistrate
judge acknowledged that the ALJ did not discuss this document in
her opinion, but concluded that the ALJ’s failure to do so was
harmless error because the more extreme limitations advanced in the
letter were not supported by the record.      Doc. 17, pp. 6-8.
      Ms. Meek is not an “accepted medical source;” rather, her
opinion falls within the category of evidence from “other sources.”
See SSR 06-3p, 2006 WL 2329939 at *2 (S.S.A. Aug. 9, 2006).         The
ALJ was not required to provide good reasons for the weight given
to her opinion under §404.1527(d)(2), Mulkey v. Comm’r of Soc.
Sec., No. 1:10-cv-466, 2011 WL 4528485 at *6 (W.D.Mich. June 14,
2011), adopted 2011 WL 4528479 (W.D.Mich. Sept. 29, 2011), and a
formulaic   recitation   of   the   factors   for   weighing   a   nurse
practitioner’s opinion is not required, see Starr v. Comm’r of Soc.
Sec., NO. 2:12-cv-290, 2013 WL 653280 at *6 (S.D.Ohio Feb. 21,
2013); Brewer v. Astrue, No. 4:11-CV-00081, 2012 WL 262632 at *10
(N.D.Ohio Jan. 30, 2012)(SSR 06-3p has no express requirement for
a certain level of analysis of evidence from other sources).


                                    3
        The ALJ “generally should explain the weight given to opinions
from these ‘other sources,’ or otherwise ensure that the discussion
of the evidence in the determination or decision allows a claimant
or subsequent reviewer to follow the adjudicator’s reasoning.” SSR
06-3p, 2006 WL 2329939 at *6; Cruse v. Commissioner of Soc. Sec.,
502 F.3d 532, 540-42, n. 2 (6th Cir. 2007)(ALJ should discuss
factors     relating    to   his   treatment     of     nurse   practitioner’s
assessment to provide some basis for his rejection of her opinion).
However, an ALJ’s failure to do so may be harmless error where
there is no reason to believe that a remand might lead to a
different result. Russell v. Comm’r of Soc. Sec. Admin., No. 1:13-
CV-291, 2014 WL 1333262, *9-11 (N.D.Ohio Mar. 31, 2014); Phillips
v. Comm’r of Soc. Sec., No. 1:07-cv-675, 2008 WL 4394274, *4-5
(W.D.Mich. July 2, 2008).
        The magistrate judge correctly found that any error due to the
ALJ’s    failure   to   specifically       discuss    Ms.   Meek’s    letter   was
harmless.     The letter is undated and contains a typed signature.
PAGEID 1105. The only indication of when the letter was drafted is
a fax stamp date of September 28, 2015.               The letter states that
plaintiff has limitations on the duration for standing, walking,
and sitting, a prohibition on crawling or climbing ladders, and a
lifting limit of twenty pounds occasionally.                The letter further
indicates that plaintiff can perform simple grasping, pushing and
pulling motions with fine manipulation, can use her feet in
repetitive movements for operating foot controls, can reach above
shoulder level, and can bend, squat and climb steps occasionally.
The letter states that plaintiff has the listed restrictions for
work “based on her functional capacity exam[.]”                      However, the



                                       4
record contains no report of a functional capacity exam or any
indication of when such an exam was conducted or by whom.
     Because the letter contains no discussion of any specific
record evidence which would support the limitations suggested by
Ms. Meek, the ALJ would have been justified in disregarding it.
See Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 547 (6th Cir.
2004)(noting that the ALJ’s failure to explain the weight given to
treating physician opinions can be harmless error if the opinion is
so patently deficient that the Commissioner could not possibly
credit it); Carreon v. Massanari, 51 F.App’x 571, 574 (6th Cir.
2002)(ALJ may properly ignore statements of treating physicians
that are conclusory and unsupported by the objective medical
record).
     However, the ALJ stated in her opinion that she considered
opinion evidence. PAGEID 116. There are many similarities between
the restrictions listed by Ms. Meek and the RFC formulated by the
ALJ, which suggests that the ALJ considered Ms. Meek’s letter. See
Russell, 2014 WL 1333262, *10 (noting that the majority of the
limitations suggested by the other source opinion were accounted
for in the RFC).   Both the letter and the RFC state that plaintiff
can perform work involving pushing and pulling and the use of foot
controls, that she can occasionally squat or climb steps but can
never crawl or climb ladders, and that she can reach above shoulder
level.   To plaintiff’s advantage, the RFC’s restrictions are more
severe in some respects than those posed by Ms. Meek.       The ALJ
limited plaintiff to standing no more than four hours, compared to
the six hours posed in the letter; placed a ten-pound limit on
lifting compared to the twenty-pound limit stated in the letter;



                                 5
and specified that plaintiff reach above shoulder level with her
left arm only frequently, as opposed to the unlimited reaching
stated in the letter.      The RFC also requires that plaintiff be
allowed to prop her feet up on a stool, and that she avoid exposure
to unprotected heights and the use of moving, hazardous or heavy
machinery.    These restrictions were not mentioned in the letter.
Unlike the RFC, the letter stated that plaintiff could stand, walk
or sit for no more than thirty minutes at a time.      However, the ALJ
did specify that plaintiff would be off task for seven percent of
the day, which would allow for changes in posture.
       The ALJ’s decision is also sufficient to permit review by this
court.      The ALJ explained in detail how plaintiff’s various
impairments supported the restrictions in the RFC.         PAGEID 119.
The ALJ concluded that the record failed to support plaintiff’s
allegations of disabling symptoms, citing exam records frequently
showing a normal range of motion, normal sensory and motor exams,
5/5 strength in the bilateral upper and lower extremities, normal
coordination and gait, and no acute distress. PAGEID 119-120. The
ALJ    discussed   plaintiff’s   daily   activities,   which   included
preparing meals, performing housework, cleaning, doing dishes,
drawing, caring for pets, driving and shopping, as support for her
conclusion that plaintiff was capable of working. PAGEID 120. The
ALJ also gave great weight to the July 29, 2015, opinion of Dimitri
Teague, M.D., and the October 6, 2015, opinion of Teresita Cruz,
M.D., the state agency consultants.      PAGEID 121.   See PAGEID 217,
233.   The RFC largely incorporates the restrictions posed by these
experts.    However, unlike the report of the state consultants, the
RFC limits plaintiff to pushing or pulling only frequently with the
left arm.     Although the state consultants opined that plaintiff

                                   6
could occasionally crawl, both the RFC and Ms. Meek’s letter
specify that crawling should be avoided.
        The court concludes that the ALJ’s discussion of the evidence
is sufficient to permit this court to follow the ALJ’s reasoning
for the restrictions included in the RFC, and that there is no
reason to believe that a different outcome would result from
further consideration or discussion of Ms. Meek’s letter.                 The
ALJ’s failure to specifically discuss this letter was harmless
error.
B. ALJ’s Refusal to Admit Late Evidence
        Plaintiff objects to the ALJ’s refusal to admit medical
records which were received less than five days prior to the
hearing date. Under 20 C.F.R. §404.935(a), a claimant “must inform
us about or submit any written evidence ... no later than 5
business days before the date of the scheduled hearing.” 20 C.F.R.
§404.935(a).      If a claimant fails to comply with this requirement,
the ALJ may decline to consider or obtain the evidence, unless one
of the exceptions in 20 C.F.R. §404.935(b) applies.             §404.935(a).
Where the ALJ has not yet issued a decision, the ALJ will accept
the evidence where the claimant did not comply with §404.935(a)
because: (1) the claimant was misled by some action of the agency;
(2) the claimant had a physical, mental, educational, or linguistic
limitation that prevented the claimant from informing the agency
about or submitting the evidence earlier; or (3) some other
unusual,       unexpected,    or   unavoidable   circumstance    beyond   the
claimant’s control prevented the claimant from informing the agency
about     or     submitting    the    evidence    earlier.       20   C.F.R.
§404.935(b)(1)-(3). Examples of unavoidable circumstances include:
(1) the claimant was prevented from contacting the agency due to

                                        7
his or her own serious illness; (2) there was a death or serious
illness in the claimant’s immediate family; (3) important records
were destroyed or damaged by fire or other accidental cause; or (4)
the claimant actively and diligently sought evidence from a source
and the evidence was not received or was received less than five
business days prior to the hearing. 20 C.F.R. §404.935(3)(i)-(iv).
     The hearing in this case was held on Wednesday, July 26, 2017.
By letter dated July 19, 2017, counsel informed the ALJ about
certain records which were requested from plaintiff’s medical
service providers on June 7, 2017, and June 12, 2017.       Counsel
indicated that these records might not be received within five days
of the hearing.   PAGEID 475.   Wednesday, July 19th, was the fifth
business day prior to the hearing.     Thus, the notice required by
§404.935(a) was due on that date.     There is no indication on the
face of letter or otherwise in the record that this letter was sent
to the ALJ electronically, nor is there any evidence when the
letter was placed in the mail.    Plaintiff’s counsel’s office was
located in Parkersburg, West Virginia, and the ALJ’s office was in
Columbus, Ohio.   Even if the letter was placed in the mail on July
19th, it would not have arrived in Columbus that same day. Counsel
made no reference at the hearing to the additional medical records.
When the ALJ asked counsel if Exhibits 1-A through 13-F, which did
not include the additional records, completed the file, counsel
responded, “Yes, Your Honor.”    PAGEID 143.
     The ALJ stated in her decision that the plaintiff “submitted
or informed the Administrative Law Judge about additional written
evidence less than five business days before the scheduled hearing
date.”   PAGEID 110.   There is no evidence in the record which
contradicts this statement. Some of the records referred to in the

                                  8
letter were submitted on July 24, 2017, less than five days prior
to the hearing, and other records were submitted on August 1, 2017,
and October 10, 2017, after the hearing.                      PAGEID 110.      The ALJ
noted that these records related to services provided more than two
months prior to the hearing.                PAGEID 111.         The ALJ declined to
admit those records, holding that plaintiff failed to show that
there was a compelling reason why the agency was not, at the least,
informed about this evidence more than five days prior to the
hearing.     The    ALJ     did         admit    and   consider    hospital    records
submitted on October 11, 2017, as Exhibit 14F, because they related
to treatment plaintiff received after the hearing.
       The court agrees with the findings of the magistrate judge
that there is no evidence in the record to refute the ALJ’s
statement that counsel’s letter was not received within five
business days of the hearing. There is also no evidence to support
any of the exceptions in §404.935(b).                  Although the letter states
that   counsel     had    not     yet    received      the   requested    records,   a
claimant’s receipt of documents from a medical source less than
five business days before a hearing is not by itself sufficient to
establish unusual, unexpected, or unavoidable circumstances beyond
the claimant’s control.            Shuey v. Berryhill, No. 1:18-CV-00626,
2019 WL 1303201, *5 (M.D.Pa. Feb. 28, 2019).                      Section 404.935(a)
requires that the claimant, at the very least, notify the agency
that   additional        records    will        be   offered.      Counsel’s    letter
indicates that the records in question were requested from the
service providers in June.               While the delay in receiving records
may explain counsel’s delay in supplying the records, it does not
explain counsel’s failure to inform the ALJ about these records
five days prior to the hearing on July 26.                   See id.   The court also

                                            9
agrees with the conclusion of the magistrate judge that the fact
that plaintiff had previously submitted records from these same
providers does not excuse the late notice. As the magistrate judge
noted, past treatment by a provider is no guarantee of future
treatment by the same provider, and plaintiff cannot be deemed to
have notified the ALJ of later treatment records from a provider
simply by producing earlier records from the same provider.
     The ALJ did not err in declining to admit the late records,
and this objection is not well taken.
III. Conclusion
     The court concludes that the Commissioner’s non-disability
finding is supported by substantial evidence.     For the reasons
stated above, the court overrules the plaintiff’s objections (Doc.
18), and adopts and affirms the magistrate judge’s report and
recommendation (Doc. 17).   The decision of the Commissioner is
affirmed, and this action is dismissed.   The clerk is directed to
enter final judgment in this case.
     It is so ordered.


Date: July 8, 2019                 s/James L. Graham
                            James L. Graham
                            United States District Judge




                                10
